EXHIBIT 10.5

 

LOGO [g96298image001.jpg]   AMENDED EMPLOYMENT AGREEMENT     for     Barry
Buzogany

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of July 28, 2005, by and between Barry Buzogany (“Executive”) and Icoria, Inc.
(“Company” or “Icoria”).

 

WHEREAS, Executive has been an employee of the Company since November 18, 2002;

 

WHEREAS, Executive and the Company, f/k/a Paradigm Genetics, Inc., entered into
an employment agreement executed by Executive on November 18, 2002 (the
“Employment Agreement”);

 

WHEREAS, Executive desires to receive from the Company certain enhanced
severance benefits and other benefits as described herein;

 

WHEREAS pursuant to the Employment Agreement, it may be amended or modified only
by an agreement in writing executed by the parties thereto; and

 

WHEREAS, the Company and Executive agree that it is in their mutual best
interest to modify the Employment Agreement as provided herein;

 

NOW THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and legal sufficiency of which hereby are acknowledged, the Employment
Agreement is amended and restated as follows:

 

1. EMPLOYMENT BY THE COMPANY.

 

1.1 Effective Date and Term. The effective date of this Agreement shall be
July 28, 2005 (“Effective Date”). The employee is employed on an “at will”
basis, except as expressly modified in the Agreement. Employee’s salary and
performance will be reviewed at least annually for compensation changes. This
Agreement supercedes the Employment Agreement dated November 18, 2002.

 

Page 1 of 10



--------------------------------------------------------------------------------

1.2 Position. Subject to terms set forth herein, the Company agrees to employ
Executive in the position of Chief Operating Officer, General Counsel and
Secretary or in such other management position as the Board of Directors of the
Company or any successor interest may from time-to-time assign, and Executive
hereby accepts such employment. Executive’s principal place of employment during
the entire period of this Agreement shall be Raleigh/Durham, North Carolina or
within 50 miles of Raleigh/Durham, North Carolina. During the term of his
employment with the Company, Executive will devote his best efforts and all of
his business time and attention (except for vacation periods as set forth herein
and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies) to the business of the Company.

 

1.3 Duties. Executive shall have such duties, responsibilities, and authority as
are customarily associated with his then current title and as assigned to
Executive by the Chief Executive Officer or the Board of Directors. The Chief
Executive Officer or the Board of Directors has the right to assign and change
Executive’s duties at any time.

 

1.4 Other Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions.

 

2. COMPENSATION.

 

2.1 Salary. Executive shall receive for services an annualized base salary of
$225,000 subject to standard federal and state withholding requirements, payable
in accordance with the Company’s standard payroll practices.

 

2.2 Performance Bonus. Executive may be eligible for a bonus for each financial
year on a basis to be determined by the Company in its sole discretion. Payment
of the bonus shall be subject to the satisfaction of performance goals to be
determined by the Company in its sole discretion. The Company’s Board of
Directors, in its sole discretion, shall determine the extent to which Executive
has achieved the performance goals upon which Executive’s bonus is based.

 

2.3 Annual Review. As part of a yearly review of performance, Executive may be
eligible for a change in salary, bonus and stock options based on performance,
as determined by the Company’s Board of Directors.

 

2.4 Standard Company Benefits. Executive shall be entitled to all rights and
benefits for which he is eligible under the terms and conditions of the standard
Company benefits which may be in effect from time to time and provided by the
Company to its employees generally, and as may be amended or terminated from
time to time in the Company’s sole discretion.

 

2 of 10



--------------------------------------------------------------------------------

2.5 Expense Reimbursement. The Company will reimburse Executive for reasonable
business expenses in accordance with the Company’s standard travel and expense
reimbursement policy.

 

3. PROPRIETARY INFORMATION, INVENTIONS AND NON-COMPETITION OBLIGATIONS.

 

3.1 Agreement. Executive acknowledges the enforceability of and agrees to
continue to abide by the Proprietary Information, Inventions, Non-Competition,
and Non-Solicitation Agreement attached hereto as Exhibit A.

 

4. OUTSIDE ACTIVITIES.

 

4.1 Other Employment/Enterprise. Except with the prior written consent of the
Board, Executive will not, while employed by the Company undertake or engage in
any other employment, occupation or business enterprise, other than ones in
which Executive is a passive investor. Executive may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of his duties hereunder.

 

4.2 Conflicting Interests. Except as permitted by Section 4.3, while employed by
the Company, Executive agrees not to acquire, assume or participate in, directly
or indirectly, any position, investment or interest known by him to be adverse
or antagonistic to the Company, its business or prospects, financial or
otherwise.

 

4.3 Competing Enterprises. While employed by the Company, except on behalf of
the Company, Executive will not directly or indirectly, whether as an employee,
officer, director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which compete
directly with the Company, throughout the world, in any line of business engaged
in (or planned to be engaged in) by the Company; provided, however, that
anything above to the contrary notwithstanding, he may own, as a passive
investor, securities of any competitor corporation, so long as his direct
holdings in any one such entity shall not in the aggregate constitute more than
1% of the voting stock of such corporation.

 

5. FORMER EMPLOYMENT.

 

5.1 No Conflict With Existing Obligations. Executive represents that his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement or obligation of any kind made prior
to his employment by the Company, including agreements or obligations he may
have with prior employers or entities for which he has provided services.
Executive has not entered into, and agrees he will not enter into, any agreement
or obligation either written or oral in conflict herewith.

 

Page 3 of 10



--------------------------------------------------------------------------------

5.2 No Disclosure of Confidential Information. If, in spite of the second
sentence in Section 5.1, Executive should find that confidential information
belonging to any former employer might be usable in connection with the
Company’s business, Executive will not intentionally disclose to the Company or
use on behalf of the Company any confidential information belonging to any of
Executive’s former employers (except in accordance with agreements between the
Company and any such former employer); but during Executive’s employment by the
Company, he will use in the performance of his duties all information which is
generally known and used by persons with training and experience comparable to
his own and all information which is common knowledge in the industry or
otherwise legally in the public domain.

 

6. TERMINATION OF EMPLOYMENT. The parties acknowledge that Executive’s
employment with Icoria is at-will, except as expressly modified in the
Employment Agreement. The provisions of Sections 6.1 through 6.7 govern the
amount of compensation, if any, to be provided to Executive upon termination of
employment and do not alter this at-will (as modified) status. Executive
acknowledges that he is not entitled to any other severance under any other plan
or policy of the Company.

 

6.1 Termination Without Cause. The Chief Executive Officer and Compensation
Committee of the Board shall have the right to terminate Executive’s employment
with the Company and this Agreement at any time without Cause by giving notice
as described in Section 6.7 of this Agreement.

 

  a) In the event Executive’s employment is terminated by the Company without
Cause, the Company, including without limitation any successors or assigns, will
pay Executive an amount equal to one year of his base salary at the date of
termination plus an amount equal to Executive’s aggregate COBRA premiums for a
12 month period (less applicable employee premium sharing amounts had he
remained an active employee) determined based on the premiums in effect on the
date of termination (“Severance Pay”). The Severance Pay shall be less
applicable deductions and withholdings and will be paid in substantially equal
installments on the Company’s normal payroll dates such that payment of the last
installment occurs no later than March 14th of the year following his separation
from the Company. These payments will only be made if Executive executes a
general release of all claims against the Company and its present and former
divisions, parent companies, subsidiaries, affiliates, predecessors, successors
and assigns, together with all present and former agents, shareholders,
directors, officers, employees, owners, representatives and attorneys of all
such entities or persons and all persons acting by, through, under or in concert
with any of them, including but not limited to language waiving any and all
claims Executive has or

 

4 of 10



--------------------------------------------------------------------------------

 

has had against the Company or relating to any event or claim occurring prior to
the date of the release, any state law claims and claims under federal
employment law statutes, or any claims relating to his employment by or
separation from the Company and language including a confidentiality and
non-disparagement provision with language acceptable to the Company no later
than twenty-one (21) days after the receipt of the release (or within 45 days of
the receipt of the release if applicable; the parties agree that the
determination of which amount of time applies will be made solely by the
Company).

 

  b) Executive shall not receive Severance Pay unless and until the
above-referenced release of all claims becomes effective, and can no longer be
revoked under its terms.

 

  c) If a Change of Control (as defined below) occurs at anytime during the
period when Executive is receiving Severance Pay, the remainder of the Severance
Pay shall be due and payable to Executive in full, within 30 days of the closing
date of the Change of Control.

 

  d) In the event that the Company terminates Executive’s employment without
Cause within 30 days before or 12 months after the effective date of a Change of
Control (as defined below), the Company, including without limitation any
successors or assigns, will increase two-fold the amount of stock options
otherwise vested up to 100%, subject to the above-referenced release of all
claims becoming effective, and no longer able to be revoked under its terms

 

“Change of Control” means the occurrence of any of the following events: (a) Any
“Person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities (excluding for this purpose the Company or
its Affiliates or any employee benefit plan of the Company) pursuant to a
transaction or a series of related transactions which the Board of Directors
does not approve; or (b) A merger or consolidation of the Company whether or not
approved by the Board of Directors, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the parent of
such corporation) at least 80% of the total voting power represented by the
voting securities of the Company or such surviving entity or parent of such
corporation outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets.

 

Page 5 of 10



--------------------------------------------------------------------------------

6.2 Termination by Executive Upon Change of Control. Executive may terminate
this Agreement and his employment with the Company or any successor entity
within twelve (12) months after any Change of Control, if any of the following
occur and is not cured with 10 business days of Executive’s prompt written
notice thereof to the Board or the governing body of the successor entity: (i) a
material adverse change in Executive’s authority or duties from Executive’s
authority or duties as of the date of the Change of Control; or (ii) the
Company’s or successor entity’s relocation of Executive’s work place to a
location more than 50 miles from Executive’s work place at the time of the
Change of Control. Executive must give prompt written notice to the Board or the
governing body of the successor entity, which shall be no later than 30 days
from the event giving rise to this notice.

 

  a) In the event Executive terminates his employment pursuant to Section 6.2,
the Company, including without limitation any successors or assigns, will pay
Executive an amount equal to one year of his base salary at the date of
termination plus an amount equal to Executive’s aggregate COBRA premiums for a
12 month period (less applicable employee premium sharing amounts had he
remained an active employee) determined based on the premiums in effect on the
date of termination (“Severance Pay”). The Severance Pay shall be less
applicable deductions and withholdings and will be paid in substantially equal
installments on the Company’s normal payroll dates such that payment of the last
installment occurs no later than March 14th of the year following his separation
from the Company. These payments will only be made if Executive executes a
general release of all claims against the Company and its present and former
divisions, parent companies, subsidiaries, affiliates, predecessors, successors
and assigns, together with all present and former agents, shareholders,
directors, officers, employees, owners, representatives and attorneys of all
such entities or persons and all persons acting by, through, under or in concert
with any of them, including but not limited to language waiving any and all
claims Executive has or has had against the Company or relating to any event or
claim occurring prior to the date of the release, any state law claims and
claims under federal employment law statutes, or any claims relating to his
employment by or separation from the Company and language including a
confidentiality and non-disparagement provision with language acceptable to the
Company no later than twenty-one (21) days after the receipt of the release (or
within 45 days of the receipt of the release if applicable; the parties agree
that the determination of which amount of time applies will be made solely by
the Company).

 

  b) Executive shall not receive Severance Pay unless and until the
above-referenced release of all claims becomes effective, and can no longer be
revoked under its terms.

 

6 of 10



--------------------------------------------------------------------------------

  c) In the event that the Executive terminates his employment pursuant to this
Section 6.2, the Company, including without limitation any successors or
assigns, will increase two-fold the amount of stock options otherwise vested up
to 100%, subject to the above-referenced release of all claims becoming
effective, and no longer able to be revoked under its terms.

 

6.3 Termination for Cause.

 

  a) The Chief Executive Officer and the Compensation Committee of the Board
shall have the right to terminate this Agreement and Executive’s employment with
the Company at any time for Cause by giving notice as described in Section 6.7
of this Agreement.

 

  b) “Cause” for termination shall mean: (1) conviction of, or pleading guilty
or nolo contendere to, a felony or other crime involving theft, fraud or moral
turpitude; (2) drug or alcohol abuse; (3) Executive’s material breach of this
Agreement, including unsatisfactory job performance; (4) Executive’s refusal to
abide by or comply with the directives of the Board; (5) Executive’s dishonesty,
fraud, or misconduct with respect to the business affairs of the Company,
including, without limitation, fraud, misappropriation or embezzlement;
(6) intentional damage of any property worth in excess of $1,000 of the Company;
(7) conduct by Executive which demonstrates gross unfitness to serve or (8) any
violation of the Company rules or policies for which termination is the normal
discipline based on policy or past practice

 

  c) If the Chief Executive Officer and Compensation Committee of the Board of
the Company believe Executive is guilty of poor job performance referenced above
in Section 6.2 (b)(3) that could lead to termination, Executive shall be
provided sixty (60) days notice of possible termination and the opportunity to
cure the stated deficiencies. This 60-day period will only apply to poor job
performance under Section 6.2 (b) (3).

 

  d) In the event Executive’s employment is terminated at any time with Cause,
he will not receive any severance pay, accelerated vesting of stock options,
bonuses, or any other compensation or benefits, other than such base salary as
Executive may be entitled to receive for services rendered prior to the
termination.

 

6.4 Voluntary or Mutual Termination.

 

  a) Executive may voluntarily terminate this Agreement and his employment with
the Company at any time by giving notice as described in Section 6.7.

 

  b)

In the event Executive voluntarily terminates this Agreement and his

 

Page 7 of 10



--------------------------------------------------------------------------------

 

employment, he will not receive any severance pay, accelerated vesting of stock
options, bonuses, or any other compensation or benefits, other than such base
salary as Executive may be entitled to receive for services rendered prior to
the termination.

 

6.5 Termination for Inability to Regularly Perform Duties.

 

  a) The Company’s Chief Executive Officer and the Compensation Committee may
terminate this Agreement and Executive’s employment in the event of any illness,
disability or other physical or mental incapacity in such a manner that
Executive is physically rendered unable regularly to perform the essential
functions of his job duties hereunder, with or without reasonable accommodation,
as validated by certified physician. This paragraph 6.5 is not intended to
supplant or waive any rights Executive may otherwise have to claim benefits,
financial or otherwise, for illness, disability or incapacity under any federal,
state or local law, or any company policy.

 

  b) The Company’s Chief Executive Officer shall make the determination
regarding whether Executive is unable regularly to perform his duties as
described in subsection (a) above.

 

  c) In the event Executive’s employment is terminated at any time for inability
to regularly perform duties as described in subsection (a) above, he will not
receive any severance pay, accelerated vesting of stock options, bonuses, or any
other compensation or benefits, other than such base salary as Executive may be
entitled to receive for services rendered prior to the termination.

 

6.6 Dissolution, Liquidation or Insolvency of the Company. Notwithstanding the
above, in the event Executive’s employment and this Agreement is terminated by
the Company in connection with or as a result of the liquidation, dissolution,
insolvency or other winding up of the affairs of the Company without the
establishment of a successor entity to the Company, the Company shall have no
obligation to provide severance or further financial consideration to Executive,
including a performance bonus, except for any reasonable expense reimbursements
or base salary that Executive has accrued and earned at the time of such
termination.

 

6.7 Notice: Effective Date of Termination. Termination of Executive’s employment
and this Agreement pursuant to the terms of this Agreement shall be effective:

 

  a) immediately after Executive, for any reason, gives written notice to the
Company’s Chief Executive Officer of his termination, unless an effective date
is otherwise mutually agreed upon, or

 

8 of 10



--------------------------------------------------------------------------------

  b) immediately upon the Company’s Chief Executive Officer giving written
notice to Executive of his termination for Cause, without Cause or as a result
of an event listed in Section 6.4, 6.5, or 6.6 above, unless an effective date
is otherwise established by the CEO.

 

6.8 Non-Solicitation Provision. In further consideration of his employment with
the Company, Executive for the duration of his employment with the Company and
for the longer of twelve (12) months after the separation of his employment with
the Company for any reason, whether Executive’s resignation or termination by
the Company, or any period for which he is receiving severance payments from the
Company under the terms of Section 6.1(a) or 6.2(a) of this Agreement, he shall
not recruit or encourage employees of Icoria to leave Icoria or to solicit or
accept a position with any company or business with which he affiliated or allow
any such company or business, to the extent it is in his control, to engage in
any activity which, were it done by him, would violate any provision of this
Section 6.8; provided, however, that Icoria acknowledges and agrees that a
company or business with which Executive is affiliated may employ or engage
Icoria employees that have left Icoria, so long as the company or business did
not recruit or encourage the Icoria employee to leave Icoria. It is understood
that discussions, whether occurring before or after the date of this Agreement,
resulting from general employment advertisements or initiated by Icoria
employees, do not constitute recruitment or encouragement to leave.

 

7. GENERAL PROVISIONS.

 

7.1. Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by hand, telecopier, or telex) or the third day after mailing by first
class mail, to the Company at its primary office location and to Executive at
his address as listed on the Company payroll.

 

7.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

7.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

 

7.4

Complete Agreement. This Agreement and its attachments constitute the entire
agreement between Executive and the Company. This Agreement is the complete,
final

 

Page 9 of 10



--------------------------------------------------------------------------------

 

and exclusive embodiment of their agreement with regard to this subject matter
and supercedes any prior oral discussions or written communications and
agreements. This Agreement is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in writing signed by the President and Chief
Executive Officer of the Company.

 

7.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

 

7.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

7.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

 

7.8 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
North Carolina. Executive expressly consents to the jurisdiction of the state
and federal courts for Durham County, North Carolina, for all actions arising
out of or relating to this Agreement.

 

7.9 Survival. The provisions of Sections 3 and 6.8 through 7.9 hereof shall
survive the termination of this Agreement, regardless of the manner or cause of
such termination.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first below written.

 

Icoria, Inc.

By:

 

/s/ Douglas R. Morton, Jr.

--------------------------------------------------------------------------------

    For Icoria, Inc.

 

Accepted and agreed by:

/s/ J. Barry Buzogany

--------------------------------------------------------------------------------

J. Barry Buzogany

 

10 of 10